Exhibit 10.15

TOTAL SYSTEM SERVICES, INC.

Board of Directors Compensation for Non-Employee Directors

Cash Compensation

 

Annual Board Retainer

   $ 40,000   

Annual Committee Member Retainers

  

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Corporate Governance and Nominating Committee

   $ 7,500   

Executive Committee

   $ 10,000   

Annual Committee Chair Retainers*

  

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Corporate Governance and Nominating Committee

   $ 7,500   

Executive Committee

   $ 15,000   

Annual Lead Director Retainer

   $ 5,000   

 

* Note: The committee chair receives both an annual committee member retainer
and an annual committee chair retainer.

Equity Compensation

An annual equity award with a fixed value of $20,000, with 50% awarded in the
form of fully vested stock options and 50% in the form of fully vested shares